  Case 14-10047         Doc 49     Filed 03/05/19 Entered 03/05/19 12:02:05              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-10047
         Shikishianna Rodgers

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/20/2014.

         2) The plan was confirmed on 06/03/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/06/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,300.00.

         10) Amount of unsecured claims discharged without payment: $43,405.09.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-10047        Doc 49      Filed 03/05/19 Entered 03/05/19 12:02:05                     Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor            $12,342.00
        Less amount refunded to debtor                         $148.50

NET RECEIPTS:                                                                                  $12,193.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $493.43
    Other                                                                   $3.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,496.43

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAS FINANCIAL CHOICE      Unsecured         644.00        644.55           644.55          64.46       0.00
CAR TOWN                       Secured              NA       3,893.29             0.00           0.00       0.00
CAR TOWN                       Unsecured      3,893.29            NA          3,893.29        389.33        0.00
CAVALRY INVESTMENTS            Unsecured            NA         271.42           271.42          27.14       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      3,000.00       3,626.40         3,626.40        362.64        0.00
CITY OF CHICAGO PARKING BUREAU Unsecured      4,330.00            NA               NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         350.00        261.35           261.35          26.14       0.00
CREDITORS DISCOUNT & AUDIT     Unsecured          99.00           NA               NA            0.00       0.00
FIRST FINANCIAL INVESTMENT FUN Unsecured          63.00           NA               NA            0.00       0.00
GRANT & WEBER INC              Unsecured      1,240.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured         300.00        969.27           969.27          96.93       0.00
INTERNAL REVENUE SERVICE       Unsecured     11,774.54     11,774.54        11,774.54       1,177.45        0.00
INTERNAL REVENUE SERVICE       Priority       4,000.00       5,079.49         5,079.49      5,079.49        0.00
LVNV FUNDING                   Unsecured            NA         534.57           534.57          53.46       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured          53.00           NA               NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC    Unsecured         700.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         613.00        715.78           715.78          71.58       0.00
RECOVERY PARTNERS LLC          Unsecured         259.00           NA               NA            0.00       0.00
SOUTHWEST CREDIT               Unsecured      1,112.00            NA               NA            0.00       0.00
STATE COLLECTION SERVICE       Unsecured          75.00           NA               NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl         Unsecured         196.00           NA               NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl         Unsecured         860.00           NA               NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl         Unsecured      1,146.00            NA               NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl         Unsecured      1,373.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION           Unsecured         675.00           NA               NA            0.00       0.00
US DEPT OF EDUCATION           Unsecured      2,952.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION           Unsecured      4,714.00            NA               NA            0.00       0.00
US DEPT OF EDUCATION           Unsecured      3,935.00       3,484.50         3,484.50        348.45        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-10047         Doc 49      Filed 03/05/19 Entered 03/05/19 12:02:05                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,079.49          $5,079.49              $0.00
 TOTAL PRIORITY:                                          $5,079.49          $5,079.49              $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,175.67          $2,617.58              $0.00


Disbursements:

         Expenses of Administration                             $4,496.43
         Disbursements to Creditors                             $7,697.07

TOTAL DISBURSEMENTS :                                                                      $12,193.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
